Citation Nr: 0829345	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and R.G.

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969 and from January 1973 to December 1974.  He died in 
March 2006.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The appellant's VA FORM 21-534 application for VA benefits 
included a claim for accrued benefits.  In the October 2006 
notice letter that accompanied the September 2006 rating 
decision, the RO stated that VA had approved the appellant's 
claim for accrued benefits.  Later in that letter, the RO 
stated that these accrued benefits were the result of a 
February 2006 check from VA that the veteran had not 
negotiated.  The RO failed to completely adjudicate pending 
claims that were also part of the appellant's claim for 
accrued benefits.  

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).  

Claims filed by a veteran and pending at the time of his 
death give rise to claims for accrued benefits by his 
survivor.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 
C.F.R. § 3.1000 (2006); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  A claim for which an appeal has been initiated 
is not final, and thus is pending.  Cf. Tobler v. Derwinski, 
2 Vet.App. 8, 11 (1991) ("appeal of a decision does suspend 
the finality of any judgment with respect to the parties to 
that case until the appeal is resolved"); cf. Kenner v. 
Commissioner, 387 F.2d 689, 690 (7th Cir.1968) ("[f]inality 
accrues promptly after the exhaustion of the possibilities of 
direct review"); Breslow v. Derwinski, 1 Vet.App. 359, 363 
(1991) (Steinberg, J., concurring) (noting that while a 
motion to reconsider "is pending at the BVA the initial BVA 
decision remains in effect, even though its finality is 
abated, until it is superseded by another 'final' BVA 
decision"). 

At the time of his death, the veteran had three claims 
pending before VA.  In a September 2004 rating decision, the 
RO granted service connection for post traumatic stress 
disorder and assigned a 30 percent evaluation; granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation; denied an increased evaluation for 
scars, shell fragment wound, arms thighs, and back; denied an 
increased evaluation for residuals, fractured jaw; and denied 
service connection for tinnitus.  

In October 2004, the veteran initiated an appeal as to (1) 
the rating assigned for PTSD, (2) the rating assigned for 
bilateral hearing loss, (3) the denial of his claim for an 
increased rating for scars, shell fragment wound, arms, 
thighs, and back; (4) the denial of his claim for an 
increased evaluation for residuals, fractured jaw; and (5) 
the denial of service connection for tinnitus.  The RO issued 
a Statement of the Case in October 2005 and the veteran 
perfected his appeal to the Board that same month.  The 
following month, he withdrew his appeal as to the rating 
assigned for PTSD.  

As the veteran had placed in appellate status those four 
claims described above, the appellant's May 2006 claim for 
accrued benefits necessarily includes the substance of those 
four claims.  That being said, the Board is without 
jurisdiction to adjudicate her accrued benefits claim nor to 
remand the claim.  

The substance of the survivor's claim for accrued benefits is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death.  Zevalkink v. Brown, 6 Vet. 
App. 483, 489-90 (1994).  However, the survivor's claim for 
accrued benefit is a separate claim.  Id.  As with any claim, 
the Board acquires jurisdiction only if certain procedural 
steps have been taken.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

While the RO stated in the October 2006 letter that VA had 
approved the appellants claim for accrued benefits, to 
consider the granting of the amount of an unnegotiated check 
as an "adjudication of the claim" for accrued benefits 
under the facts of this case would be to place form over 
substance, possibly to the detriment of the appellant's 
claim.  

Because no notice of disagreement has been filed with regard 
to the accrued benefits claim, the Board has no jurisdiction 
to consider the merits of the claim or to remand the matter.  
However, the Board will do what it can in this case and thus 
refers this matter to the RO for appropriate action.  

Simply stated, the RO should issue a rating decision that 
addresses the remaining issues of the appellant's claim for 
accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in March 2006; the Certificate of Death 
listed the immediate cause of death as acute myocardial 
infarction and listed coronary artery atherosclerosis as a 
significant condition contributing to his death.  

2.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder.  

2.  The veteran's PTSD contributed substantially and 
materially to his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310, (West 
2002); 38 C.F.R. § 3.312 (2007).

2.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 West 
2002); 38 C.F.R. § 3.22 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cause of veteran's death

The appellant contends that the veteran's service-connected 
PTSD caused his death and that she is thus entitled to 
compensation benefits under the laws administered by VA.  

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

Of record is a Certificate of Death showing that the veteran 
died in March 2006.  The immediate cause of death is listed 
as acute myocardial infarction.  Also listed as a significant 
condition contributing to his death but not resulting in any 
underlying cause is coronary artery atherosclerosis.  

Service connection for PTSD was established in a rating 
decision dated in September 2005.  At the time of his death, 
the veteran had service connected disabilities of PTSD; 
scars, shell fragment wound, of the arms, thighs and back; 
residuals of a fractured jaw; and bilateral hearing loss.  

In a letter dated in June 2008, R.F., M.D. stated that the 
veteran had been under his care from 1994 until the time of 
the veteran's death.  Dr. R.F. stated that in his 
professional opinion "PTSD was a contributory factor of at 
least 50 [percent] in relation to his death."  This is 
medical opinion evidence favorable to the appellant's claim.  
There is no contrary competent evidence.  

Here, all elements of a claim under the provisions of 
38 C.F.R. § 3.312 have been met.  Service connection had been 
established for a disability, PTSD.  Dr. R.F.'s medical 
opinion that the veteran's PTSD was a contributory factor of 
at least 50 percent in his death sufficiently shows that his 
PTSD contributed substantially and materially to his acute 
myocardial infarction to cause his death.  

Because all evidence of record is favorable to the 
appellant's claim and all elements of her claim have been 
met, the appeal must be granted.  

38 U.S.C.A. § 1318 claim

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time. 
DIC benefits granted to a surviving spouse under 38 U.S.C.A. 
§ 1318 would be paid "in the same manner as if the veteran's 
death were service connected."  38 U.S.C.A. § 1318(a).  

The Board's grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A, § 1310 
already recognizes that the death of the veteran is from a 
service-connected disability.  

The United States Court of Appeals for Veterans Claims has 
indicated that, only if an appellant's claim for service 
connection for the cause of the veteran's death is denied 
under 38 U.S.C.A. § 1310, does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C. § 
1318. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In 
light of the grant of service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and this 
aspect of the appellant's claim is dismissed.  

In light of the grant of service connection for the cause of 
the veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and this 
aspect of the appellant's claim is dismissed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


